ATTORNEYS AT LAW
340 E. FIFTH AVENUE
ANCHORAGE, ALASKA 99501
PHONE: (907) 276-5858
(907) 276-5817

BARBER & ASSOCIATES, LLC
FAX:

 

 

Jeff Barber

Barber & Associates, LLC
540 E5™ Ave.

Anchorage, AK 99501
(907) 276-5858
jeffb@alaskainjury.com
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
JOEL MUMEY,
Plaintiff,

V5.

STATE OF ALASKA, DEPT OF
LAW and JUSTIN S. HILARIO,

Defendant. Case No. 3:20-cv-000172-IMK

 

SUPPLEMENTAL AFFIDAVIT OF CIVIL RULE 4 PROCESS

STATE OF ALASKA )
) ss:
THIRD JUDICIAL DISTRICT )

I, Angela C. Miller, being duly sworn, do hereby state as follows: That I am employed
at BARBER & ASSOCIATES, LLC; that pursuant to Exhibit | attached hereto, a copy of the
Summons and Complaint was served by certified mail to defendant State of Alaska Department
of Law in Juneau, Alaska on October 12, 2020; and that pursuant to Exhibit 2 attached hereto,

acopy of the Summons and Complaint was served by certified mail to defendant State of Alaska,

4391/05 Supplemental Affidavit of Civil Rule 4 Process
Mumey v State of Alaska and Hilario; Case No. 3:20-cv-000172-JMK

Page | .
“Ease 3:20-cv-00172-JMK Document12 Filed 10/26/20 Page 1 of 2

 

 
ATTORNEYS AT LAW
540 E. FIFTH AVENUE
ANCHORAGE, ALASKA 99501

BARBER & ASSOCIATES, Lic

PHONE: (907) 276-5858

FAX:

(907) 276-5817

 

 

Department of Law in Anchorage, Alaska on May 22, 2020 and a copy of the Summons and

Complaint was served by North Country Process to defendant Justin S, Hilario on June 28, 2020;

that the defendants in this action have been served.

Nae . ly Co ne { ee
Angela C. Milier

SUBSCRIBED AND SWORN to before me this*©_ day of October, 2020.

; f
LEO OE ca Pot th, ti Sos Som ewe

 

 

  

 

 

 

 

STATE OF ALASKA <>, 2 ,
NOTARY PUBLIC @&=* Notary Public in and for Alaska
Tamara M. Hansen * My Commission Expires: 7) )o/@. |
My Commasion Expires July 10, 2021
CERTIFICATE OF SERVICE

hereby certify that on this 26" of October, 2020,
a copy of the foregoing was served by email
to the following:

Mark Cucci

mark.cucci(@alaska.gov

Weis twitec
Angie Miller

 

4391/05 Supplemental Affidavit of Civil Rule 4 Process
Mumey v State of Alaska and Hilario; Case No. 3:20-cv-000172-JMK

Page 2
“Ease 3:20-cv-00172-JMK Document 12 Filed 10/26/20 Page 2 of 2

 

 
